ORDER
PER CURIAM.
Serina Ann Couch (Movant) appeals the judgment overruling her amended Motion to Vacate, Set Aside, or Correct Judgment and Sentence pursuant to Rule 24.035 (amended motion).
We have reviewed the briefs of the parties, the legal file, and the record on ap*180peal, and find the claims of error to be without merit. The judgment of the motion court is based on findings of fact and conclusions that are not clearly erroneous. Rule 84.16(b)(2); Rule 24.035(k). No error of law appears. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
The parties have been furnished a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).